Department No. 1, McKee, J.:
Payment of rent when it becomes due, and performance of other covenants of a lease, under which a tenant is in possession of leased premises with the privilege of renewing the lease at the end of the term, are conditions precedent to the exercise of the right of renewal. When, therefore, the defendant in this action, as tenant under the lease from the plaintiff, made default in payment of the last installment of rent at the time it became due, and failed to perform the covenants of the lease as to payment of taxes and assessment liens, her possession of the leased premises, after the expiration of the term, did not operate as notice to plaintiff that she had elected to continue the term, nor did it work a renewal of the lease; for her right to renew depended upon the performance by her of her covenants in the lease.
Judgment and order reversed, and cause remanded.
Morrison, C. J., and Boss, J., concurred.